DETAILED ACTION
Allowable Subject Matter
Claims 1, 8-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest An optical system for an augmented reality apparatus, comprising:
an image source;
a beam splitter component having a beam splitting side adjacent to the image source and a transmission side facing away from the image source;
a wave plate adjacent to the beam splitting side, the beam splitter component being arranged in such a way that light emitted from the image source is able to be non-perpendicularly incident on the beam splitting side and be at least partially reflected toward the wave plate; and
a semi-reflector located downstream of the wave plate in an optical path of the reflected light,
wherein the beam splitter component is configured in such a way that when the light emitted from the image source is incident on the beam splitting side, a polarized light component, whose polarization is in a first direction, passes through the beam splitter component to be transmitted through the transmission side, and a polarized light component, whose polarization is in a second direction perpendicular to the first direction, is reflected by the beam splitting side toward the wave plate, and wherein the beam splitter component is also configured in such a way that when light is incident on the transmission side, a polarized light component of the light polarized in the first direction is able to pass through the beam splitter component to be transmitted through the beam splitting side, and a polarized light component of the light polarized in the second direction is able to be absorbed in the beam splitter component,
wherein the beam splitter component comprises a polarizing beam splitting film and a polarizing film, wherein the polarizing beam splitting film is configured in such a way that light polarized in the first direction is allowed to be transmitted therethrough and light polarized in the second direction is reflected, wherein the polarizing film is configured in such a way that light polarized in the first direction is allowed to be transmitted therethrough and light polarized in the second direction is absorbed, and wherein viewed in a direction of the light emitted from the image source, the polarizing beam splitting film is located upstream of the polarizing film to define the beam splitting side;
wherein the beam splitter component also comprises a retarder film, wherein the polarizing film is located between the retarder film and the polarizing beam splitting film.

The prior art of record fails to teach or suggest an image source containg the limitation of claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd